DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US Pub No. 2008/0265497 A1).
	Regarding Claims 1, 4, 9 and 10, Kimura et al. discloses a medium mounting section (2) configured to mount a medium; 
a feed roller (41, [0026]) configured to feed the medium from the medium mounting section (i.e. interpreted as feeding the medium, having been mounted on the medium mounting section);
	a separation roller (42, [0031]) configured to nip and separate the medium from the feed roller;
	a plurality of sensors (71 and 72) disposed at positions facing a surface of the medium (Fig. 2, 3) and configured to detect movement of the medium ([0033]); and
	a control unit (5) configured to stop feeding (corresponds to “stopping feeding” step of Claims 9 and 10) of the medium based on detection values received from the sensors ([0051]), wherein 
the plurality of sensors are disposed upstream of a nipping position by the feed roller and the separation roller (Fig. 2) with a gap in a width direction being a direction 
Regarding Claim 5, Kimura et al. discloses the plurality of sensors to include a first sensor (71) and a second sensor (72),
a distance from one of corners (i.e. “Sta”, in Fig. 3) of a medium front end to the first sensor is shorter than a distance from the corner to the second sensor (see Fig. 3), and
when a difference between a detection value of the first sensor and a detection value of the second sensor exceeds a threshold value, the control unit stops feeding of the medium ([0042], [0065]).
Regarding Claim 8, Kimura et al. discloses a reading unit (“image scanner”, [0004]) configured to read a medium; and the medium transport apparatus (1) according to claim 1 that transports the medium to the reading unit ([0004]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Pub No. 2008/0265497 A1) in view of Carlisle et al. (CN 101048843B).
Regarding Claim 7, Kimura et al. does not disclose two-dimensional sensors.
Carlisle et al. discloses the sensors are two-dimensional sensors that detect a movement of the medium in a two-dimensional coordinate system including a first axis and a second axis (see Abstract), for the purpose of determining multiple degrees of motion and thereby reducing parts.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Kimura et al. by including the two-dimensional sensors, as disclosed by Carlisle et al., for the purpose of determining multiple degrees of motion and thereby reducing parts.

Allowable Subject Matter
Claims 2, 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows stopping feeding of a medium when movements of the medium in the width direction detected by first and second sensors are directed to the feed roller (Claim 2) or upstream and downstream sensors as claimed (Claim 3) or a first sensor, second sensor and third sensor as claimed (Claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiota et al. (US Pub No. 2019/0100396 A1) discloses a sensor 21 detecting motion in two directions and plurality of spaced apart sensors in width and feeding directions.
Lee et al. (US Pub No. 2010/0258997 A1) discloses two sensors spaced apart by a gap in the feed direction.
Park et al. (US Pub No. 2008/0210605 A1) discloses sensors 150 spaced apart in the width direction.
Masaru (US Pub No. 2019/0253576 A1) discloses a wrinkle detection sensor 28 as only 1 sensor.
All of the above references disclose stopping feeding based on sensor detection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        June 17, 2021